Citation Nr: 0701469	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for arthritis, 
bilateral knees.

6.  Entitlement to service connection for arthritis, 
bilateral shoulders.

7.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

8.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to January 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which, in 
pertinent part, denied service connection for PTSD, 
depression, asthma, chloracne, peripheral neuropathy, and 
arthritis of the knees and shoulders, and granted service 
connection for tinnitus, rated 10 percent, and for a low back 
disorder, also rated 10 percent.  A November 2004 rating 
decision increased the rating for the low back disorder to 40 
percent, based on a combination of a 20 percent rating for 
low back strain with degenerative disc disease of the lumbar 
spine and 10 percent ratings, each, for radiculopathy into 
the left and right lower extremities.  In January 2006, the 
Board remanded the case for the RO to schedule a Travel Board 
hearing.  That hearing was held before the undersigned in 
March 2006.

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD and depression, and for 
a rating in excess of 40 percent for a low back disorder, are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran's respiratory complaints in service, 
diagnosed as bronchitis, were acute and transitory in nature, 
and resolved without any residual disability; asthma was not 
manifested during the veteran's active service, and the  
preponderance of the evidence is against a finding that any 
current asthma is related to the veteran's active service 
(including the respiratory complaints treated therein).

2.  The veteran is not shown to have ever had chloracne.

3.  The veteran has radiculopathy associated with his service 
connected low back disability; he is not shown to have ever 
had acute or subacute peripheral neuropathy.

4.  Arthritis of either shoulder was not manifested in 
service or in the first postservice year, and any current 
left or right shoulder arthritis is not shown to be 
etiologically related to the veteran's service.

5.  Arthritis of the knees was not manifested in service or 
in the first postservice year, and any current left or right 
knee arthritis is not shown to be etiologically related to 
the veteran's service.

6.  The veteran's tinnitus is perceived bilaterally.

7.  The 10 percent rating currently in effect for tinnitus is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown. 



CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for chloracne is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Service connection for arthritis of the shoulders is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  The veteran's service-connected tinnitus is properly 
rated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in August 2002 and February 2005 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The September 
2003 rating decision, and a November 2004 statement of the 
case (SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.   The veteran has not been provided notice regarding 
criteria for increased ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however such notice would only be relevant if a benefit 
claimed was being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.   The veteran is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records, along with VA 
and relevant private medical evidence.  The veteran was 
provided with VA examinations in July 2003.  He has not 
identified any additional evidence pertinent to these 
claims.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for asthma, 
chloracne, peripheral neuropathy, and arthritis because there 
is no evidence of pertinent pathology in service, other than 
acute complaints.  The initial findings of chronic pathology 
were many years following service.  Thus, while there are 
current findings of asthma, peripheral neuropathy, and 
arthritis, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of chronic abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating current disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

II.  Factual Background

The service medical records show treatment for moderately 
severe tinea pedis in August 1967; no other skin disabilities 
were noted in service.  In November 1967, the veteran was 
seen with cough and difficulty breathing for the past four 
days.  Chest X-ray was negative.  The impression was 
bronchitis.  The service separation examination in November 
1970 showed normal skin, lungs and chest, neurologic, and 
musculoskeletal examinations.  

Examination in May 1972 during a VA psychiatric 
hospitalization showed normal skin and lung examinations.  
The veteran had an upper respiratory infection during his 
hospitalization; this was noted as cured on the discharge 
summary.

In June 1989, the veteran reported a three week history of 
head and chest congestion.  The impression was 
bronchitis/sinusitis.  An October 1990 VA allergy 
consultation noted the veteran reported a long history of 
"what sounds like asthma."  The examiner noted he had a 75 
pack-year history of smoking.  Chest X-ray was essentially 
unremarkable.  The impression was asthma/chronic obstructive 
pulmonary disease.  A January 1992 VA outpatient record noted 
asthma and/or chronic obstructive pulmonary disease.  The 
examiner noted a long history of tobacco use.  Private 
medical records dated in November 1994, May 1995, and 
November 1997 noted ongoing complaints of chronic asthma 
exacerbated by cigarette smoking.  Pulmonary function testing 
in November 2003 was suggestive of emphysema, interstitial 
disease, or pulmonary vascular obstruction.

A February 1994 private treatment record noted the veteran 
was seen with a rash, primarily on his feet.  Possible tinea 
pedis was noted.  Approximately three weeks later, he 
reported that the foot rash was no longer a problem, however 
he now had a rash in the axilla and surrounding thoracic and 
back areas.  The examiner noted multiple scaling patches in 
the axilla and surrounding areas.  He was treated with 
Nizoral.

Electromyography (EMG) in February 2003 showed left S-1 
radiculopathy.  A mild underlying axonal polyneuropathy could 
not be excluded.  VA examination in July 2003 noted 
radiculopathy associated with low back strain.  A May 1992 
treatment record noted right shoulder strain.  X-ray was 
normal.  A February 1993 magnetic resonance imaging (MRI) of 
the right shoulder showed tiny spurs arising from the 
acromioclavicular (AC) joint causing mild impingement on the 
rotator cuff.  A March 2003 X-ray of the right shoulder noted 
mild osteoarthritis of the right AC joint; the shoulder was 
normal otherwise.  MRI of the right shoulder in August 2003 
showed early degenerative changes in the glenohumeral joint, 
and significant degenerative changes at the AC joint.  

In July 2001, the veteran reported pains in both knees.  X-
rays of the knees were normal.  A December 2001 private 
treatment record noted arthritis of the knees.

The September 2003 rating decision on appeal granted service 
connection for tinnitus and assigned a 10 percent rating 
effective July 2002.  On an April 2003 VA audiologic 
examination, the veteran indicated that his tinnitus was 
perceived in both ears.  In the April 2004 notice of 
disagreement, the veteran contended that he was entitled to a 
separate 10 percent rating for tinnitus for each ear. 

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Asthma 

The veteran was treated for bronchitis in service in 1967.  
More than three years passed before he was discharged from 
service, during which time no further complaints or treatment 
for a respiratory condition were noted.  On service 
separation examination, evaluation of the lungs and chest was 
normal.  Postservice, the first indication of a chronic lung 
disability, identified as asthma/chronic obstructive 
pulmonary disease, is shown in 1990, nearly two decades after 
the veteran's separation from service.  In light of the 
foregoing, the finding must be that the bronchitis noted in 
service was acute and transitory, and that a chronic 
respiratory disability was not manifested in service.  
Accordingly, service connection for asthma on the basis that 
such disability became manifest in service and persisted is 
not warranted.

The veteran may still establish service connection for asthma 
by affirmatively showing (with competent evidence) that his 
current lung disability is related to his complaints noted in 
service.  The preponderance of the competent medical evidence 
is against such a finding.  His asthma/chronic obstructive 
pulmonary disease has been medically associated with 
cigarette smoking, and no physician has attributed the 
veteran's current disability to an inservice cause.  Finally, 
as the veteran is a layperson, his opinion is not competent 
evidence in the matter of the etiology of his asthma.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.

Chloracne and Peripheral Neuropathy

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).
The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

With respect to the issues of entitlement to service 
connection for chloracne and peripheral neuropathy, service 
medical records are negative for findings of these 
disabilities.  Moreover, there is no post-service medical 
evidence of chloracne.  Medical evidence in 2003 shows 
radiculopathy associated with the veteran's service connected 
low back disability, however he is already being compensated 
for this.  Moreover, neurological symptoms were not 
manifested for many years following separation from service.  
Note 2 following 38 C.F.R. § 3.309(e)(which enumerates 
disabilities considered related to Agent Orange exposure) 
defines acute and subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  As the veteran's symptoms neither 
appeared within weeks or months of herbicide exposure, nor 
have resolved, they would not meet the legal definition of 
acute and subacute peripheral neuropathy, and may not be 
afforded the 38 C.F.R. § 3.309 presumptions.  

Based on the foregoing, service connection for these 
disabilities is not in order.

Arthritis, Knees and Shoulders

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  


After reviewing the evidence of record, the Board finds that 
service connection for arthritis of the knees and shoulders 
is not warranted.  As was previously noted, the veteran's 
service medical records are negative for findings of this 
disability.  There is no post service medical evidence of 
arthritis of either knee or shoulder until 1993 (right 
shoulder) and 2001 (bilateral knees); this evidence is more 
than a year postservice.  Consequently, chronic disease 
presumptions for arthritis of the knees and shoulders do not 
apply.  Furthermore, the veteran's bilateral knee and right 
shoulder arthritis has never been linked to his military 
service by any medical evidence.  His own opinion in this 
matter is not competent evidence, as he is a layperson.  See 
Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, and that doctrine does not apply.

Tinnitus

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule  
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June  
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United  
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims  
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 prohibits a 
schedular rating in excess of a single 10-percent for 
tinnitus.  As the revised Code 6260 also prohibits such a 
rating, the veteran's appeal must be denied under both the 
former and the revised versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet.  
App. 426, 430 (1994).

Finally, although not raised by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and  
Pension Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  The record does not reflect that 
the veteran has required hospitalization for tinnitus or that 
the manifestations of this disability are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for asthma is denied.

Service connection for chloracne is denied.

Service connection for peripheral neuropathy is denied.

Service connection for arthritis, bilateral knees, is denied.

Service connection for arthritis, bilateral shoulders, is 
denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The veteran contends he has a psychiatric disorder, claimed 
as PTSD or depression, that is related to his service in 
Vietnam and/or to his service connected back disorder.  A 
July 2003 VA psychiatric examination resulted in a diagnosis 
of depressive disorder.  The examiner did not comment on the 
causation of the diagnosed psychiatric disability.  The 
veteran is entitled to such an opinion.

Additionally, the veteran's low back disability was last 
examined by VA in July 2003.  As he contends the disability 
has worsened since that time, a current VA examination is in 
order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
ascertain the nature and likely etiology 
of his psychiatric disability.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine the most 
appropriate diagnosis for the veteran's 
current psychiatric disability, and opine 
whether:

(1) it is at least as likely as not that 
such disability had its onset in, or is 
otherwise related to, his military 
service, and

(2) it is at least as likely as not that 
such disability was (a) caused or (b) 
aggravated by the veteran's service 
connected back disability.

The examiner should explain the rationale 
for the opinions.

2.  The RO should also arrange for the 
veteran to be examined by a qualified 
physician to determine the current 
severity of his low back disability (to 
include a detailed listing of all 
orthopedic and neurological 
manifestations, and any associated 
impairment).  The veteran's claims file 
and a copy of all the pertinent criteria 
for rating lumbar spine disability must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.

3.  The RO should then re-adjudicate the 
claims.  If either claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


